IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  :                     NO. 681
                                        :
         ORDER AMENDING RULES           :                     CIVIL PROCEDURAL RULES
         205.6, 229.2, 240, AND 2028 OF :
         THE PENNSYLVANIA RULES OF :                          DOCKET
         CIVIL PROCEDURE                :
                                        :




                                                ORDER


PER CURIAM

      AND NOW, this 1st day of June, 2018, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been submitted without publication
pursuant to Pa.R.J.A. No. 103(a)(3):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 205.6, 229.2, 240, and 2028 of the Pennsylvania Rules of Civil Procedure
are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective July 1, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.